DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.  Claim 1 has been amended.  Claims 17-18 have been added.  Claims 9-16 have been cancelled.  Claims 1-4, 6-8, and 17-18 have been examined and are currently pending. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 1 recites the limitations, " at least one vehicle; a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle; and a signage controller, wherein the signage controller is configured to function as; an image database that stores a plurality of candidate images assignable to the at least one vehicle; a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information of the registered terminal; a terminal location acquiring unit that acquires location information of the registered terminal; and a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle; a bonus offering that determines, when feedback about the image displayed on the vehicle is received from an owner of the registered terminal, material to be offered as a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle, based on at least one of a content or form of the feedback received from the owner of the registered terminal.”



The recited claim limitations, “an image database that stores a plurality of candidate images assignable to the at least one vehicle, and a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle.” are directed to the abstract idea of commercial or legal interactions under advertising, marketing, and sales activities or behaviors.  Specifically, the limitations are directed to providing an image (e.g., advertisement) to be displayed on a window of a vehicle, which is a form of advertising and marketing.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (se MPEP 2106.05(a)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the applicant’s limitations are not “significantly more” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of at least one vehicle, display device, signage controller, image database, terminal database, terminal location acquiring unit, registered terminal, selector, and a bonus offering unit amount to no more than implementing an idea with a computerized system and they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-4, 6-8, and 17-18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 2-4 and 6-8 recite a selector, route selecting unit, registered terminal, image selecting unit, vehicle-to-pedestrian communication unit, terminal location acquiring unit, signage controller, and social networking service site and claims 17-18 recite a registered terminal, bonus offering unit and SNS site which do not amount to significantly more than the judicial exception. Dependent claims 2-4, 6-8, and 17-18 do not recite additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. US Publication 20190138988 A1 in view of Cho et al. US Publication 20190222885 A1.
Claim 1:
	As per claim 1, High teaches the system comprising:
at least one vehicle (paragraph 0017 “In some embodiments, the unmanned delivery vehicle 110 may comprise an unmanned ground delivery vehicle. In some embodiments, an unmanned ground vehicle (UGV) may comprise one or more of a self-driving vehicle…”);


a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle (paragraph 0017 “In some embodiments, the unmanned delivery vehicle 110 may comprise an unmanned ground delivery vehicle. In some embodiments, an unmanned ground vehicle (UGV) may comprise one or more of a self-driving vehicle…” and “An unmanned delivery vehicle 110 comprising a UGV may transport packages while displaying content on the display device 117 on the exterior of the vehicle.”);

and a signage controller, wherein the signage controller is configured to function as (paragraphs 0019-0020 “control circuit” “While in FIG. 1, the control circuit 111, the sensor 113, the memory 115, and the display device 117 are shown as part of the unmanned delivery vehicles 110, in some embodiments, one or more of the control circuit 111, the sensor 113, the memory 115, and the display device 117 may comprise a separate content display unit carried by the unmanned delivery vehicles 110.” and “The content server 120 comprises a control circuit 121 and a memory 123 device. The content server 120 may comprise one or more of a server, a central computing system, a delivery management computer system, and the like.”);

an image database that stores a plurality of candidate images assignable to the at least one vehicle (paragraph 0021 “The content server 120 may be coupled to a content database 140 and/or a context database 150 via a wired and/or wireless communication channel. In some embodiments, one or more of the content database 140 and the context database 150 may be at least partially implemented with the memory 123 of the content server 120. The content database 140 may have stored upon it a plurality content items configured to be displayed on the display device 117 of the unmanned delivery vehicle 110. In some embodiments, the content items may comprise one or more of a product advertisement, a service advertisement, an offer, a restaurant menu, a branding content, a store location, an event reminder, and directions. Generally, a content item may comprise any image, video, and/or audio file.”),

a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information of the registered terminal (paragraph High 0024 and 0022 “In some embodiments, a mobile application (“app”) may be installed on the memory 132 for interacting with the unmanned delivery vehicles 110 and/or the content server 120. The mobile application may allow a user to register with and/or log-in to an account associated with the delivery vehicle content display service. In some embodiments, one or more user profiles may be stored on the memory 132. A user profile may store the user's account information, preference, demographic information, shopping history and the like. In some embodiments, the content server 120 and/or the unmanned delivery vehicle 110 may select content to display based on using the information in the user profile as context information.” and “In some embodiments, the context database 150 may store user profiles comprising one or more of user preference, user demographic, user purchase history, etc.”),

a terminal location acquiring unit that acquires location information of the registered terminal (paragraph 0014 “For example, the user device 130 may include a mobile application for communicating with the unmanned delivery vehicle 110 and/or the content server 120 and providing the user's information. The provided user information may comprise one or more of user location, user preference, user demographic, user purchase history, etc.), and



a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle (paragraphs 0023 and 0036 “In some embodiments, the route may be determined based on the target content of one or more content items to be displayed on the display device of the delivery vehicle. In some embodiments, the delivery route may be determined based on prioritizing one or more geographic areas based on comparing demographic information of areas near a direct route with target demographic of one or more selected content items. For example, the system may add a detour and/or select a slightly longer route to cause the unmanned delivery vehicle to travel through or near an area (e.g. neighborhood park) with demographics (e.g. parents) target by a content item (e.g. advertisement for back to school supplies). In some embodiments, the route may be determined based on prioritizing one or more geographic areas based on one or more of: an area automobile traffic pattern, an area foot traffic pattern, an area building type, an area demographic, and an area flight height clearance. For example, the route may be determined by prioritizing areas with a large volume of pedestrian traffic and/or high rises with street facing windows over less populated areas to increase the content item's exposure.” and “In some embodiments, the content server 120 may be configured to cause the unmanned delivery vehicle to travel on a route determined based on prioritizing one or more geographic areas based on comparing demographic information of areas near a direct route with target demographic of one or more selected content items.”).




High does not teach and a bonus offering unit that determines, when feedback about the image displayed on the vehicle is received from the owner of the registered terminal, material to be offered as a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle based on at least one of a content or form of the feedback received from the owner of the registered terminal.  However, Cho teaches an Apparatus and Method for Delivering Advertisement Content to Connected Vehicle and further teaches, “FIGS. 7A and 7B illustrate another example embodiment of the present technology in an aspect of the present disclosure. In the example shown in FIG. 7A, a connected vehicle 701 is stopped at a stop sign 703 on a road and is configured to display an advertisement content on one or more external displays 705 of the connected vehicle 701. While the connected vehicle 701 is stopped at the stop sign 703, as a pedestrian or a passer-by person 713 may see the advertisement content 707 displayed on the external display 705 of the connected vehicle 701. Then, the passer-by person 713 may obtain identification information 709 in the advertisement content 707 using his or her mobile device 711 and input the obtained identification information 709 into a predetermined website or an application on the mobile device 711. In an aspect of the present disclosure, the identification information 709 of the advertisement content 707 may include a quick response (QR) code, a vehicle identification number, an advertiser information, or the like for identification purposes.” (paragraph 0123); “Further, in the example above, in another aspect of the present disclosure, when the passer-by person 713 enters the obtained identification information 709 into the predetermined website or the application on the mobile device 711, data contained in the identification information 709 is sent to a server 107 as shown in FIG. 1 for various verification purposes. When the server 107 verifies the received identification information in the advertisement content 707, the server 107 may pay one or more rewards to the passer-by person 713 and/or an owner or a driver of the connected vehicle 701. In an aspect of the present disclosure, the rewards may be in the form of a discount rental fee, an additional use time, or a credit for use next time of the connected vehicle 701. Alternatively, the rewards may be in other different forms to the passer-by person and/or the owner of the connected vehicle, based on their profiles or preferences.” (paragraph 0124), and “FIG. 7B illustrates an example flowchart in accordance with an aspect of the present disclosure. By way of example, an example reward payment scheme is illustrated. In the example, when the passer-by person 709 (or the customer) inputs the identification information into the predetermined website or the application on the mobile device 711, the server 107 of FIG. 1 is configured to receive the identification information for the advertisement content reproduced on the connected vehicle, as at S721. After receiving the identification information for the advertisement content, at S723, the server is further configured to look up a reward payment plan in connection with or associated with the advertisement content in a database. Further, at S725, based on the reward payment plan, the server is configured to determine one or more rewards to be paid out to different parties considering payment conditions such as, contract terms, profile information of a user, a driver, an owner of the connected vehicle as well as the customer. At S727, based on the payment conditions, the server is configured to pay out the one or more rewards to different parties such as the user, driver, owner of the connected vehicle, as well as the customer. As noted above, the one or rewards may be in the form of a discount rental fee of a connected vehicle, an additional use time for a connected vehicle, or a credit for use next time of a connected vehicle, or any other combination thereof. Alternatively, the one or rewards may be in the form of other discounts or services that are available from third parties. As such, according to the present technology, parties involved in the delivery of advertisement contents through connected vehicles may be additionally motivated for use and the effect of the advertisement may be significantly increased through use of one or more connected vehicles as advertisement platforms.” (paragraph 0126).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include and a bonus offering unit that determines, when feedback about the image displayed on the vehicle is received from the owner of the registered terminal, material to be offered as a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle based on at least one of a content or form of the feedback received from the owner of the registered terminal as taught by Cho in order to encourage or incentivize a user to engage or interact with the image or content displayed. 

Claim 2:
	As per claim 2, High and Cho teach the system of claim 1 as described above and High further teaches wherein:
the selector comprises a route selecting unit that is configured to estimate, based on both the location information and the owner information of the registered terminal, a region where there are a lot of people who match the image assigned to the vehicle, and to select the travel route of the vehicle based on the estimated region (paragraph 0036).

Claim 3:
	As per claim 3, High and Cho teach the system of claim 2 as described above and High further teaches wherein:
the selector comprises an image selecting unit that is configured to estimate, based on
the owner information of the registered terminal located in a vicinity of a present or future
vehicle location, a trend of people located in the vicinity of the vehicle location, and to select
the image assigned to the vehicle based on the estimated trend (paragraph 0036).




Claim 4:
	As per claim 4, High and Cho teach the system of claim 3 as described above and High further teaches wherein:
the vehicle comprises a vehicle-to-pedestrian communication unit that is configured
to directly communicate with the registered terminal located within a predetermined range
of the vehicle (paragraphs 0025 and 0041); 
and the terminal location acquiring unit is configured to recognize, as the vicinity of the
vehicle, a location of the registered terminal that has directly communicated with the vehicle
through the vehicle-to-pedestrian communication unit (paragraphs 0025 and 0041).

Claim 6:
As per claim 6, High and Cho teach the system of claim 1 as described above and High further teaches wherein:
the vehicle comprises a vehicle-to-pedestrian communication unit that is configured to directly communicate with the registered terminal located within a predetermined range of the vehicle (paragraphs 0025 and 0041); and

the feedback comprises direct communication with the vehicle that is established by the registered terminal (paragraphs 0025 and 0041).





Claim 7:
	As per claim 7, High and Cho teach the system of claim 1 as described above and High further teaches wherein:
the vehicle is configured to supply the registered terminal with access information which is used by the registered terminal for accessing detailed information of the image displayed on the vehicle (paragraph 0025); and

the feedback comprises an access to the detailed information performed by the registered terminal (paragraph 0025).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over High and Cho as applied to claim 1 above, and further in view of Koren US Publication 20180254001 A1.
Claim 8:
	As per claim 8, High and Cho teach the system of claim 1 as described above but do not teach wherein the feedback comprises entering a post content item relating to the vehicle or relating to the image displayed on the vehicle into a social networking service site.  However, Koren teaches an Augmented Reality Advertising System with Smart Phone Interoperability and further teaches, “In one embodiment, with reference to FIG. 8, a smart phone 104 displays the same advertisement 103 that is projected on the window by the projector 105. The advertisement displayed on the smart phone 104 may include a link or other GUI control. User 101 selection or activation of the link or control may trigger additional actions, such as display of additional information, navigation to a website, or user entry of a choice. The smart phone 104 equipped with a location system, such as a GPS, determines the location of the user. The computing equipment within the vehicle, e.g., a tablet, also contains a location system, such as a GPS. The location of the smart phone and vehicle remain the same for the duration of the trip. The locations may be shared between the devices via wireless communication either peer to peer or via the Internet. Upon determining that the smart phone 104 is within a vehicle equipped with a computing device according to principles of the invention, advertisements displayed on the window of the vehicle may be sent to the smart phone for display. By way of example and not limitation, a smart phone 104 within a vehicle may execute a social networking application, such as Facebook. Advertisements displayed on the window of the vehicle may be sent to the social networking application. A user of the smart phone may then interact with the advertisement on the smart phone, such as by indicating that the user “likes” 102 the advertisement, sharing the advertisement with others, or selecting the advertisement as a link to obtain more information. Input from a smart phone may affect the advertisement or other subject matter projected on the window. Such user input may be communicated from the smart phone to the computing system within the vehicle.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include wherein the feedback comprises entering a post content item relating to the vehicle or relating to the image displayed on the vehicle into a social networking service site as taught by Koren in order to increase exposure of advertisements to other users via social media.   








Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over High and Cho as applied to claim 1 above, and further in view of Broms et al. US Publication 20110320300 A1.
Claim 17:
	As per claim 17, High and Cho teach the system of claim 1 as described above and Cho further teaches wherein: 
the content of the feedback received from the owner of the registered terminal includes an attribute of the owner of the registered terminal (paragraph 0125).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include the content of the feedback received from the owner of the registered terminal includes an attribute of the owner of the registered terminal as taught by Cho in order to gather data about the user.   

High and Cho do not teach and the bonus offering unit determines the material to be offered as the bonus to the owner of the registered terminal in accordance with a degree of matching between the attribute of the owner of the registered terminal who has returned feedback about the image displayed on the vehicle and a selection condition of the image displayed on the vehicle.  However, Broms teaches Methods, Systems, and Computer Program Products for Managing Organized Binary Advertising Asset and further teaches, “In this embodiment, Audience Member/Subscriber 104 is a male age 17, African American, and living in Wichita., KS has an audience member profile matching the parameters of a group of units purchased by the McDonald's Corporation (NYSE: MCD). For example, an Audience Member/Subscriber 104 commutes to and from work on a bus, and while passing time, he chooses to watch personalized advertisement on his iPhone in exchange for payment or economic benefit of some kind such as credit to a debit card or reward points.” (paragraph 0118).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include and the bonus offering unit determines the material to be offered as the bonus to the owner of the registered terminal in accordance with a degree of matching between the attribute of the owner of the registered terminal who has returned feedback about the image displayed on the vehicle and a selection condition of the image displayed on the vehicle as taught by Broms in order to provide targeted advertisements to the user.    
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over High and Cho as applied to claim 1 above, and further in view of Koren US Publication 20180254001 A1 further in view of Leonard et al. US Publication 20190220010 A1.
Claim 18:
	As per claim 18, High and Cho teach the system of claim 1 as described above but do not teach wherein: 
the form of the feedback received from the owner of the registered terminal comprises a first feedback form in which communication is established between the vehicle displaying the image and the registered terminal and a second feedback form in which a post content item regarding the vehicle or the image displayed on the vehicle is uploaded to an SNS site.  However, Koren teaches an Augmented Reality Advertising System with Smart Phone Interoperability and further teaches, “In one embodiment, with reference to FIG. 8, a smart phone 104 displays the same advertisement 103 that is projected on the window by the projector 105. The advertisement displayed on the smart phone 104 may include a link or other GUI control. User 101 selection or activation of the link or control may trigger additional actions, such as display of additional information, navigation to a website, or user entry of a choice. The smart phone 104 equipped with a location system, such as a GPS, determines the location of the user. The computing equipment within the vehicle, e.g., a tablet, also contains a location system, such as a GPS. The location of the smart phone and vehicle remain the same for the duration of the trip. The locations may be shared between the devices via wireless communication either peer to peer or via the Internet. Upon determining that the smart phone 104 is within a vehicle equipped with a computing device according to principles of the invention, advertisements displayed on the window of the vehicle may be sent to the smart phone for display. By way of example and not limitation, a smart phone 104 within a vehicle may execute a social networking application, such as Facebook. Advertisements displayed on the window of the vehicle may be sent to the social networking application. A user of the smart phone may then interact with the advertisement on the smart phone, such as by indicating that the user “likes” 102 the advertisement, sharing the advertisement with others, or selecting the advertisement as a link to obtain more information. Input from a smart phone may affect the advertisement or other subject matter projected on the window. Such user input may be communicated from the smart phone to the computing system within the vehicle.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include the form of the feedback received from the owner of the registered terminal comprises a first feedback form in which communication is established between the vehicle displaying the image and the registered terminal and a second feedback form in which a post content item regarding the vehicle or the image displayed on the vehicle is uploaded to an SNS site as taught by Koren in order to increase facilitate communication between the multiple devices/systems.   

Koren does not teach and the bonus offering unit determines the material to be offered as a bonus to the owner of the registered terminal such that the bonus which is offered to the owner of the registered terminal in response to feedback in the second feedback form is more beneficial than the bonus which is offered to the owner of the registered terminal in response to feedback in the first feedback form.  However, Leonard teaches Systems and Methods for Incentivizing User-Aided Improvement of Autonomous Vehicle Control Systems and Methods of Operating a Vehicle the Same and further teaches, “The incentives module 134 may reward incentives to users of the vehicle 10 for providing user feedback such as answering vehicle inquiries regarding objects or events in the surrounding environment or performing one or more other tasks. In some embodiments, the feedback provider may be awarded a cash payment or a credit toward the use of one or more services. For example, a user may be offered a service credit at a dealership for an oil change for answering one or more vehicle inquiries. As another non-limiting example of ways to incentivize user feedback, feedback providers may be paid in a crypto-currency, such as, for example, Bitcoin or Ethereum. In some embodiments, the feedback provider may be awarded “points” or other type of credit that accrues until it can be exchanged for something of value. In some embodiments, the incentives module 134 may have access to a feedback provider's social media accounts and be permitted to post to the feedback providers feed that the feedback provider has provided feedback. The incentives module 134 may be local to or remote from the vehicle 10.” (paragraph 0046) and “In some embodiments, the incentives module 134 may present the one or more users with a marketplace of tasks. In such a marketplace, it may be possible for each task to be associated with a distinct reward. The value of a reward may be tied to the relative difficulty of a particular task or the probability that the particular task may be taken on by an individual…” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include the bonus offering unit determines the material to be offered as a bonus to the owner of the registered terminal such that the bonus which is offered to the owner of the registered terminal in response to feedback in the second feedback form is more beneficial than the bonus which is offered to the owner of the registered terminal in response to feedback in the first feedback form as taught by Leonard in order to provide different rewards or bonuses based the activities performed by the user.   


Response to Arguments
Applicant’s arguments, see pages 6-7, filed October 26, 2022, with respect to the rejection(s) of claim(s) 1-4, 6-8, and 17-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of High and Cho.
35 U.S.C. 101
	According to applicant’s arguments on page 6 of the remarks discloses, “As amended, independent claim 1 recites a bonus offering unit that offers, when feedback about the image displayed on the vehicle is received from an owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle, based on at least one of a content or form of the feedback received from the owner of the registered terminal. The offer of the bonus can motivate the owner of the registered terminal to approach the vehicle in order to look at the image, to drive the vehicle in such a manner that V2P communication can be easily established (e.g., driving at lower speeds, close to a sidewalk, or the like), and to provide feedback about the displayed image.”  The Examiner respectfully disagrees.
	The Examiner notes that the limitation does not recite a V2P or a vehicle-to-pedestrian communication.  Therefore, the Examiner maintains the 101 rejection.  However, the Examiner suggests incorporating the V2P or a vehicle-to-pedestrian communication in the claim in an effort to address and resolve the 101 issue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682